WmsLow, J.
The findings of fact seem to be supported •by the evidence, but, even if they were not, there are no exceptions to the written findings preserved in the bill; hence, in any event, they cannot be reviewed.
It was held -by this court in Pettigrew v. Evansville, 25 Wis. 223, that the owner of land on which there is a pond or reservoir of surface water cannot lawfully discharge it, through an artificial channel, directly upon the land of another, greatly to his injury. As between pi’ivate individuals, where no question of public duty or authority is involved, *245this principle has 'not been infringed upon, but has been recently reaffirmed by this court. Wendlandt v. Cavanaugh, 85 Wis. 256. In the present case the owner of the pond did-not propose to discharge the water directly upon his neighbor’s land, but proposed to conduct it, by an artificial channel, to a point on his own land in close proximity to the line, where it would inevitably permeate the surrounding soil and percolate through the same into his neighbor’® land, and permanently injure the same. ¥e perceive no logical difference between the quality of the two acts. In either case there is a permanent injury to his neighbor’s land, caused by water conducted thereto by an artificial channel; and the injury caused by percolation artificially caused may easily be as great, or greater, than the injury caused by direct discharge in a stream. Gould, Waters, § 271.
By the Court.— Judgment affirmed.